

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.5e


RESTRICTED STOCK AWARD AGREEMENT - Director


BROWN SHOE COMPANY, INC.




THIS AGREEMENT represents the grant of a Restricted Stock Award (the “Award”) by
Brown Shoe Company, Inc., a New York corporation (the “Company”), to the
Participant named below, pursuant to the provisions of the Incentive and Stock
Compensation Plan of 2002, as Amended and Restated as of May 22, 2008 (the
“Plan”), as follows:


1.  Terms of the Award.  The terms of the Award are as follows:


 
Participant:  _____________________, who is a non-employee member of the
Company’s Board of Directors

 


 
Award Grant Date: ___________________



 
 
Number of Restricted Shares:    ____ Shares of Brown Shoe Company, Inc. Common
Stock, subject to certain restrictions



 
Vesting Schedule  (Lapse of Restrictions): ___% of the Restricted Shares shall
vest on the date of the Company’s 20__ Annual Meeting of Shareholders



2.  Restrictions.  The Restricted Shares are restricted as to disposition and
may not be pledged; and are subject to forfeiture unless certain conditions are
met.  The Company’s transfer agent has been advised that the Restricted Shares
cannot be sold, transferred, re-registered or disposed of until the restrictions
on the shares lapse.  Restricted Shares shall vest, and the restrictions shall
no longer apply, as to the number or percentage of Restricted Shares and on the
dates specified above as the “Vesting Schedule.” A further restriction on the
Restricted Shares is that you shall only be entitled to receive Shares free of
restrictions if, at the time of the lapse of such restrictions, you are then
serving as a member of the Board of Directors of the Company and shall have been
continuously serving in that capacity since the date of grant of the Restricted
Shares.  If you do not meet these conditions at any time, such Restricted Shares
shall be forfeited.


3.  Voting Rights and Dividend Rights.  You will be entitled to full voting
rights and dividend rights for all Restricted Shares, beginning with the date of
grant, regardless of restriction periods.  Dividends may be paid directly to you
or may be credited to your dividend re-investment plan account.  Dividend rights
and voting rights will be cancelled in the event the Restricted Shares are
forfeited.


4.  Book Entry for Restricted Shares.  You will not receive a certificate for
the Restricted Shares; instead, the Restricted Shares will be credited as a book
entry to an account in your name with the Company’s transfer agent.  At such
time as the restrictions lapse, those Shares that are no longer subject to
restrictions shall be transferred to a non-restricted account in your name with
the transfer agent or as otherwise directed by you and agreed by the Company.


5.  Death or Disability.  In the event of termination of service as a director
due to death or Disability, all Restricted Shares shall vest immediately and be
free of restrictions.


6. Change in Control.  Subject to Article 2.7 and Article 13 of the Plan, unless
otherwise specifically prohibited under applicable laws, or by the rules and
regulations of any governing governmental agencies or national securities
exchange, the Restricted Shares still subject to restrictions under this
Agreement shall automatically vest and all restrictions shall lapse upon the
occurrence of a Change in Control.


7.  Adjustment Upon Changes in Capitalization.  In accordance with Section 4.2
of the Plan, in the event that there is a change in the Common Stock of the
Company by reason of stock dividends, split-ups, recapitalizations, mergers,
consolidations, reorganizations, combinations or exchanges of shares, then the
Restricted Shares shall be adjusted in the same manner as other shares
of  Common Stock are adjusted.


8.  Tax Withholding.  If the Participant is subject to withholding of taxes, the
Board shall have the power and the right to deduct or withhold, or require the
Participant to remit to the Company, an amount sufficient to satisfy Federal,
state, and local taxes, domestic or foreign, required by law or regulation to be
withheld with respect to any taxable event arising as a result of the Award, as
provided in the Plan.


9.  Nontransferability.  This Agreement and the Restricted Shares granted
hereunder, until such time as the restrictions on the Shares have lapsed, may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.


10.  Administration and Interpretation.  This Award Agreement and the rights of
the Participant hereunder are subject to all terms and conditions of the Plan,
as the same may be amended from time to time, as well as to such rules and
regulations as the Board may adopt for administration of the Plan.  It is
expressly understood that the Board is authorized to administer, construe, and
make all determinations necessary or appropriate to the administration of the
Plan and this Award Agreement, all of which shall be binding upon the
Participant.  The Board may delegate to a committee of the Board all
determinations with respect to the Plan and this Award Agreement.  All
capitalized terms used in this Award Agreement shall have the meanings ascribed
to them in the Plan, unless specifically set forth otherwise herein.  If there
is any inconsistency between the terms of this Award Agreement and the terms of
the Plan, the Plan’s terms shall completely supersede and replace the
conflicting terms of this Award Agreement.


11.  Miscellaneous
 
 
(a)   
The Board may terminate, amend, or modify the Plan; provided, however, that no
such termination, amendment, or modification of the Plan may in any way
adversely affect the Participant’s rights under this Award Agreement without the
Participant’s written consent.



 
(b)   
This Award Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.



  (c)   
To the extent not preempted by Federal law, this Award Agreement shall be
construed in accordance with and governed by the substantive laws of the State
of Missouri without regard to conflicts of laws principles, which might
otherwise apply.  Any litigation arising out of, in connection with, or
concerning any aspect of the Plan or this Award Agreement shall be conducted
exclusively in the State or Federal courts in Missouri.



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of date written below.



  BROWN SHOE COMPANY, INC.          
 
By:
        Sarah Stephenson, Vice President - Total Rewards              Date:    
        Accepted:            
 Participant
                     Date:          




 
 

--------------------------------------------------------------------------------

 
